Citation Nr: 0515400	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  95-14 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE


Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  The veteran died in March 1992; the appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a reported decision in which the RO denied 
entitlement to a nonservice-connected burial allowance.  The 
notice of disagreement was filed in July 1993 and the 
statement of the case (SOC) was issued in March 1995.  A 
substantive appeal was filed in April 1995.

The Board notes that attempts to locate and associate with 
the claims file the appellant's original claim and rating 
decision have been unsuccessful.

In April 1998, the Board remanded the matter on appeal to the 
RO for additional evidentiary development.  

In April 2003, the Board determined that additional 
evidentiary development was still warranted in this case, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  However, a few months later, in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
invalidated the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO.  Hence, in October 2003, the Board 
remanded this matter to the RO for consideration of the claim 
in light of the additional evidence received.  After 
consideration of the newly received evidence, the RO 
continued the denial of the claim for nonservice-connected 
burial benefits, as reflected in a February 2005 supplemental 
SOC (SSOC). 

FINDINGS OF FACT

1. The veteran died of a nonservice-connected disability in a 
non-VA facility in March 1992.

2. At the time of his death the veteran was not in receipt of 
pension or compensation benefits and did not have an original 
or reopened claim for such benefits pending.

3. The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4. At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for nonservice-
connected burial benefits has been accomplished.  

Through the March 1995 SOC, SSOCs in January 1997, October 
2002, and February 2005, and the RO's letter of March 2004, 
the RO notified the appellant of the legal criteria governing 
the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, she was given the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded 
opportunities to present such information and evidence. 

The Board also finds that the notice letter of March 2004 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter also requested that she 
identify and provide the necessary releases for any medical 
providers from whom she wished the RO obtain medical records 
and consider evidence, but that he was also ultimately 
responsible to furnish appropriate evidence to support her 
claim.  In October 2002, the appellant was also advised to 
submit evidence in her possession that supports her claim.  
Pursuant to the aforementioned documents, the appellant has 
also been afforded the opportunity to present evidence and 
argument in support of her claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the March 1995 SOC; January 
1997, October 2002, and February 2005 SSOCs; and letter of 
March 2004 explaining what was needed to substantiate the 
appellant's claim and she was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
appellant of the VCAA duties to notify and assist in October 
2002 and March 2004.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the appellant in connection 
with the matter currently under consideration.  In response 
to the March 2004 notice letter, the appellant responded by 
submitting a signed authorization to obtain medical records 
from Stony Brook University Hospital SBUH) and identified 
treatment at a VA Medical Center (VAMC) just prior to the 
veteran's death.  Some of these records were already of 
record and the remaining were obtained and associated with 
the claims file.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for nonservice-connected burial 
benefits.

II. Factual Background

Inpatient records from the Northport VAMC, dated from January 
to March 1992, indicate that the veteran was initially 
hospitalized for a left-sided CVA (cerebral vascular 
accident).  During the course of his stay he received 
rehabilitative therapy.  On March 22, 1992, the veteran began 
to complain of chest pain and changes were noted in his EKG 
(electrocardiogram). 

There are several records dated on March 23, 1992, which 
address the veteran's condition and his transfer to a private 
hospital.  Progress notes indicate that two physicians saw 
the veteran while he was experiencing increasing chest pain 
and that they agreed on the management of the veteran's 
condition.  The discussion also led to the decision that the 
veteran wanted more aggressive intervention, so the veteran 
was to be transferred to SBUH for more aggressive therapy, 
described as an "emergency PTCA" (percutaneous transluminal 
coronary angioplasty).  

Another note indicates that the veteran had Medicaid and that 
he preferred to be treated at SBUH.  It was explained to him 
that he would be responsible for all costs related to his 
medical care at SBUH.

Another record indicates the VAMC received a call from SBUH 
requesting information about the veteran, since he was being 
picked up by their ambulance and transferred to their 
facility.  Discussions between various parties were mentioned 
and the note indicated that Dr. Kaloyanides had been 
contacted and that he gave permission for the veteran to go 
to SBUH.  He had bee informed that the veteran had Medicaid, 
but he was unsure as to payment for the treatment.  Part of 
the notation also indicates that VA physicians were informed 
that the VAMC had been contacted and it did not accept the 
veteran.  The veteran's wife was contacted and she confirmed 
that the veteran had Medicaid and that they wished for him to 
go to SBUH.  The private hospital was contacted and the 
information was provided.  SBUH was also advised that the 
veteran would be admitted on Medicaid, which would also pay 
for their ambulance.

An attending note indicates that the transfer was authorized 
by telephone.  This was discussed with the patient and his 
wife and they agreed to the transfer plan.  

The discharge summary outlined the above referenced inpatient 
care and discussions.  It indicates that Dr. O'Hara and Dr. 
Nygen saw the veteran during his increasing chest pain, 
agreed on the management, and discussed the possible need for 
more aggressive intervention.  The decision was made to give 
the veteran an emergency catheterization with an emergency 
PTCA, and that he would be transferred emergently to SBUH.  
The veteran went to SBUH that same day, on March 23, 1992.

Medical records from SBUH indicate that he was admitted to 
the hospital with a diagnosis of inferior wall myocardial 
infarct.  He had been transferred from the VAMC with acute 
ILMI (inferolateral myocardial infarct) and persistent angina 
with ST (sinus tachycardia) elevation despite aggressive 
medical management.  

The death certificate shows that the veteran died on March 
[redacted], 1992, at SBUH.

A report of contact dated in April 1992 indicates the 
appellant came into the Northport VAMC and reported the 
veteran's death.  She was informed that she would only 
receive burial benefits if the veteran died at a VA facility.  
She indicated that the veteran was not service-connected and 
did not receive a pension, but that he had died while under 
the care of VA.  She explained that he had been hospitalized 
at the facility due to a stroke, had a heart attack while 
hospitalized, and then was transferred by the doctors to SBUH 
due to the urgency of his condition.  The author of the 
report indicated that the billing clerk was contacted and he 
or she was informed that the veteran was not sent to SBUH by 
approval of the VAMC.

Letters from the VAMC's Chief, Medical Administrative 
Service, dated in May 1992, August 1992, October 1992, and 
November 1992 note, that the appellant had files claims for 
payment of medical expenses from her husband's medical stay 
at SBUH from March 22, 1992, to March [redacted], 1992, and that each 
claim was considered and denied because they were considered 
unauthorized medical expenses.

III. Analysis

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability. 38 U.S.C.A. § 
2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was not 
service connected, burial benefits are payable if at the time 
of death: (1) The veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  

In addition, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility or in a non-VA facility for hospital 
care authorized and approved by VA.  38 U.S.C.A. § 2303; 38 
C.F.R. § 3.1600(c).  Burial benefits are also payable if a 
veteran dies from nonservice-connected causes while properly 
hospitalized by VA.  Id.  For burial allowance purposes, the 
term "hospitalized by VA" means authorized admission to a VA 
facility for hospital, nursing home, or domiciliary care; 
authorized admission (transfer) to a non-VA facility for 
hospital care under the authority of 38 U.S.C. § 1703 (West 
2003) (pertaining to non-VA facilities which have contracted 
with VA to furnish hospital care or medical services); 
authorized admission (transfer) to a nursing home for nursing 
home care at the expense of the United States; or authorized 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under law. 
Id.

The term "VA facility" means (a) facilities over which the 
Secretary has direct jurisdiction; (b) Government facilities 
for which the Secretary contracts; and (c) public or private 
facilities at which the Secretary provides recreational 
activities for patients.  38 U.S.C.A. § 1701 (West 2002).

Even if the veteran was not hospitalized in such a facility, 
burial benefits are still payable if he died while traveling 
under prior authorization at the VA's expense to or from a 
specific place for the purposes of examination, treatment, or 
care.  38 C.F.R. § 3.1605.

Initially, the Board notes that the appellant does not 
contend, and the record does not establish, that any of the 
causes of the veteran's death should be service connected.  
At the time of the veteran's death, service connection had 
not been established for any disability.  An April 1952 
rating decision indicates that a claim for service connection 
for a back disability had been denied.  There is no other 
evidence in the record that the veteran filed any other 
claims (compensation or pension) during the course of his 
life or that any claims were pending. 

In the present case, the appellant's sole contention is that 
the VA had properly hospitalized the veteran at the time of 
his death.  

The facts of the matter show that the veteran was 
hospitalized at a VAMC when he began to experience increasing 
chest pain, and that he was ultimately taken to a private 
hospital for treatment, where he later died.  The appellant 
contends that the veteran was transferred on the authority of 
VA because VA had been unable to provide the veteran the care 
he needed while there.  Records show that VA physicians 
discussed the veteran's medical care and that transfer to 
SBUH was approved.  While the record is not clear as to the 
details of discussions between VA physicians pertaining to 
the veteran's move to SBUH, other evidence clearly indicates 
that the veteran was not receiving treatment or 
hospitalization at SBUH under the authority of VA.  

VAMC records indicate that the veteran and his wife wanted 
him to be treated at SBUH and that both approved the transfer 
plan.  Discussions regarding the veteran's medical insurance 
took place and it was explained to him that he would be 
responsible for the hospital expenses at SBUH.  Furthermore, 
when contacted by SBUH to arrange the transfer of the veteran 
to their facility, the private hospital was informed by the 
VAMC that the veteran would be admitted on Medicaid, which 
would also cover the ambulance fee.  Hence, while the 
appellant may have been confused as to which party was 
responsible for payment of veteran's brief hospital stay at 
SBUH, the evidence clearly shows that she and the veteran 
wanted the transfer, the veteran was advised that he would be 
responsible for the charges at SBUH, and that SBUH was 
informed that the veteran's Medicaid would cover the expenses 
of his transfer and medical care there.  The Board finds that 
this evidence persuasively suggests that the facility was not 
under contract with VA.  38 C.F.R. §§ 3.1600(c), 3.1605.  If 
it had been, there would have been no need for discussion of 
Medicaid or an explanation to the veteran of his 
responsibility regarding payment of SBUH expenses.  Moreover, 
the VAMC would not have repeatedly denied the appellant's 
claims for payment of the SBUH bills and characterized them 
as unauthorized medical expenses.

The law and regulations concerning burial benefits are very 
specific as to the eligibility requirements for such 
benefits.  The Board appreciates the appellant's firm belief 
that she should be entitled to the benefits; unfortunately, 
the Board has no authority to act outside the constraints of 
the statutory and regulatory criteria.




ORDER

The claim for nonservice-connected burial benefits is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


